NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-50112

                  Plaintiff-Appellee,            D.C. No. 3:15-cr-02311-LAB

   v.
                                                 MEMORANDUM*
 RUBEN GALVAN-SALAZAR,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Ruben Galvan-Salazar appeals from the district court’s judgment and

challenges the 30-month custodial sentence and 3-year term of supervised release

imposed following his guilty-plea conviction for being a removed alien found in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Galvan-Salazar contends that the district court procedurally erred by failing

to provide a reasoned basis for exercising its discretion under Kimbrough v. United

States, 552 U.S. 85 (2007), to reject U.S.S.G. § 5D1.1(c). His reliance on

Kimbrough is misplaced. While section 5D1.1(c) states that a district court should

not ordinarily impose a term of supervised release if the defendant is a deportable

alien, it also provides that supervised release may be appropriate in such cases if it

will provide an added measure of deterrence. See U.S.S.G. § 5D1.1 cmt. n.5. The

district court’s decision to impose supervised release on the basis of its finding that

doing so would provide an added measure of deterrence in Galvan-Salazar’s case

was, therefore, consistent with the Guidelines.

      Galvan-Salazar next contends that his sentence is substantively unreasonable

because the district court failed to account for the mitigating factors. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Galvan-Salazar’s criminal history and the need for deterrence. See Gall,
552 U.S. at 51.

      AFFIRMED.




                                           2                                     16-50112